Atkinson, Justice.
The only assignment of error is upon a judgment overruling the plaintiff's motion “in the nature of a general demurrer to strike the answer filed by” the defendant, and also overruling the “special demurrer and motion to strike” certain .paragraphs of the defendant’s answer. The judgment is not such a. final judgment as would authorize the plaintiff to sue out a direct bill of exceptions; and consequently the writ of error will be dismissed because it was prematurely sued out. Johnson v. Merchants & Farmers Bank, 141 Ga. 721 (81 S. E. 873); Douglas v. Hardin, 163 Ga. 643 (136 S. E. 793), and cit.; Jennings v. Jennings, 169 Ga. 377 (150 S. E. 552); Berrien County Bank v. Brown, 15 Ga. App. 56 (82 S. E. 628); Moncrief v. Rimer, 181 Ga. 4. *6Leave is granted to enter as exceptions pendente lite the official copy of the bill of exceptions retained in the superior court.
No. 10587.
August 7, 1935.
H. PL. Anderson and Jesse M. Sellers, for plaintiff.
W. E. Mann and W. G. Mann, for defendants.

Writ of error dismissed.


All the Justices concur.